Case, 4:19-mj-02133-N/A-BGM Document 1 Filed 07/11/19
CRIMINAL COMPLAINT
DISTRI¢

United States District Court
DOCKET NO.

United States of America
V.
John J. Russo; DOB: 1960; United States

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)(ii) & 1324

Page 1 of 1

CT of ARIZONA

 

 

 

 

MAGISTRATE'S

 

 

a)(1)(B)(i); 1325; 18 USC § 2

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about July 10, 2019 at or near Hereford, in the District of Arizona, John J. Russo,
knowing or in reckless disregard that certain aliens, namely Mario Gonzalez-Alvarez, Ismael Sandoval-Ordonez, and
Rogelio Munoz-Meza, had come to, entered, and remained in the United States in violation of law, did transport said
aliens within the United States by means of transportation and otherwise, in furtherance of such violation of law and
did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections
1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i.

 

COUNT 2 (Misdemeanor) On or about July 10, 2019 at or near Hereford, in the District of Arizona, John J. Russo,

did unlawfully aid and abet certain illegal aliens, namely Mario Gonzalez-Alvarez
Rogelio Munoz-Meza, to elude examination and inspection by Immigration Officers

in violation of Title 8, United States Code, Section 1325 and Title 18, United Stat

Ismael Sandoval-Ordonez, and
of the United States of America;
es Code, Section 2.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about July 10, 2019 at or near Hereford, in the District of Arizona, United States Border Patrol Agents (BPA)
observed a white Honda Accord bearing a temporary license plate parked at the Knights Inn in Sierra Vista, AZ. ‘In
the past month, BP has received intelligence that the Knights Inn has seen increasing alien smuggling activity. Load
drivers will stash aliens at the hotel until the State Route 90 checkpoint temporarily closes. The same white Honda
Accord, which is registered in Chandler, AZ, was seen at this hotel less than two| weeks ago. BPA observed the
driver, later identified as John J. Russo, leave the hotel in the Accord alone and began surveillance on the vehicle.
Twice the driver pulled off on the shoulder and turned on the hazard lights. The driver then made a U-Turn when he
passed the BPA, the agent could see there were now multiple people in the vehicle. he BPA also received a citizen’s
report over the service radio that there was a white Honda Accord loading illegal aliens near State Route 92. The
agent conducted a vehicle stop. When asked about the people in the back, the driver| replied, “I’m just giving them a
ride.” One of the passengers was wearing camouflage clothing. BPA determined all four passengers, including

Mario Gonzalez-Alvarez, Ismael Sandoval-Ordonez, and Rogelio Munoz-Meza, were citizens of Mexico, in the]
United States illegally.

 

Material witnesses Mario Gonzalez-Alvarez, Ismael Sandoval-Ordonez, and Rogel
made arrangements to be smuggled into the United States for money. The material wi
into the United States illegally, they were guided to the highway and were told to w:
white car arrived, their guide told them that was their ride, and they came out of the

10 Munoz-Meza stated they had
itnesses stated that after crossing
ait for a load vehicle. When the
brush and got into the car.

 

MATERIAL WITNESSES IN RELATION oN THE C GE: nates Mario Gonzalez-Alvarez,

Rogelio Munoz-Meza

Ismael Sandoval-Ordonez, and

 

 

DETENTION REQUESTED C IR N SIGNATYSEOF COMPLAINANT
COMPLAINT REVIEWED by AUSA CHR/Im Lo
OFFICIAL TITLE & NAME:

 

Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

U.S. Border Patrol Agent

 

Sworn to before me and subscribed in my presence.

 

 

DATE
July 11, 201!

 

 

SIGNATURE AGISTRATE DGEY

 

1) See Federal rules of Criminal Procedure Rules 3 and 54

 

 
